Citation Nr: 0824508	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-29 804	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the appellant is eligible for death benefits 
administered by the Department of Veterans Affairs.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces.  The appellant 
seeks VA benefits as the decedent's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in November 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In the statement of the case issued to the appellant in 
August 2006, the RO indicated that the claim was denied on 
the basis that new and material evidence had not been 
presented to reopen the claim for VA death benefits.  The 
record shows that in August 1951, in October 1997, and in 
July 2001, the RO had previously denied the identical claim, 
and there is no indication in the record that the appellant 
appealed those decisions by the RO.  Nevertheless, the Board 
is unable to find documentation that the appellant was 
notified of her appellate rights.  Given this apparent due 
process deficiency, the prior decisions by the RO cannot be 
considered final, and the Board will proceed to consider the 
claim on the merits without regard to whether new and 
material evidence has been presented to reopen the claim.  

FINDING OF FACT

The appellant's husband did not have the requisite service to 
qualify the appellant for VA death benefits.  



CONCLUSION OF LAW

The service requirements to convey to the appellant 
eligibility for VA death benefits are not met.  38 U.S.C.A. 
§§ 101(2), 101(24), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.203 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2005 and in January 2008.  The 
appellant was advised what was required to prevail on her 
underlying claim for death benefits; what specifically VA had 
done and would do to assist in the underlying claim; and what 
information and evidence the appellant was expected to 
furnish.  

The notice also advised the appellant that basic eligibility 
to nonservice-connected disability or death pension may be 
shown to exist if a veteran served in a regular component of 
the active military service of the United States Armed Forces 
for a period of 90 days or more, one day of which must have 
been during wartime, and that service with the Commonwealth 
Army (USAFFE), including the recognized guerrillas, or the 
new Philippine Scouts did not meet this requirement.  In 
failing to furnish notice concerning what proof is required 
to establish veteran status, the notice was not tailored to 
the dispositive issue presented in this case, namely, that of 
whether the appellant's deceased husband had valid service 
for the appellant to qualify for VA death benefits.  The 
notice deficiencies, however, are not prejudicial to the 
appellant. 

In its communication in November 2005 denying the claim, the 
RO did specifically advise the appellant of the evidence 
necessary to establish valid service, which is verification 
of military service by a U.S. service department.  This 
advisement was reiterated in the statement of the case in 
August 2006.  These communications also informed the 
appellant as to what specifically VA had done to assist in 
establishing valid service, namely, seeking service 
verification from the service department.  

Also, the VCAA notice did not inform the appellant of what 
information and evidence the appellant was expected to 
furnish in establishing valid service for her deceased 
husband.  For example, the RO did not provide the appellant 
notice of the opportunity to submit official U.S. 
documentation of service as evidence to establish veteran 
status of her deceased husband, as such evidence is 
permissible.  Soria v. Brown, 118 F.3d 747, 748 (Fed. Cir. 
1997).  

The appellant has been informed that the threshold 
requirement for eligibility to receive VA death benefits is 
valid military service, and that the response from the 
National Personnel Records Center indicating that the 
appellant's deceased spouse had no recognized military 
service was binding on VA.  In light of that fact, the 
appellant is not currently eligible for VA death benefits as 
a matter of law, and thus she is not prejudiced by the 
aforementioned notification errors.  Palor v. Nicholson, 21 
Vet. App. 325 (2007); Sanders v. Nicholson, 487 F.3d 881 
(2007) (holding that the purpose of section 5103(a) notice is 
not frustrated, and thus, the claimant is not prejudiced, 
when the benefit sought cannot be awarded as a matter of 
law); Valiao v. Principi, 17 Vet. App. 229 (2003) 
(determining that VCAA notice error was nonprejudicial where 
appellant was not entitled to benefit as a matter of law).  

It is also noted that the appellant has not asserted that she 
has any evidence of documentation from a U.S. service 
department to meet the requirements for qualifying service 
under 38 C.F.R. § 3.203, which generally addresses service 
records as evidence of service.  As held in Soria at 118 F.3d 
747, an applicant may prove service with either documentation 
issued by a U.S. service department or verification of the 
claimed service by such a department.  In short, as the U.S. 
service department's certification of no valid service in 
this case is binding on VA, a remand for further development 
would be unnecessary because it would not change the outcome 
of this decision.   
 
With the exception of the notice deficiencies discussed 
above, as for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that notice of the effective date of the 
disability and degree of disability assignable was not 
timely, as the claim is denied, no effective date or 
disability rating can be assigned as a matter of law, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has sought 
certification of service of the appellant's deceased husband 
from the National Personnel Records Center.  The appellant 
has furnished a copy of a certification record from the Armed 
Forces of the Philippines, Office of the Adjutant General 
(Camp Aguinaldo), dated in August 2004, relevant to the 
military unit and pay status of the appellant's deceased 
husband, which indicates the date and place of his death as 
being in March 1942 at Bataan; joint affidavits received in 
connection with the claim filed in September 2005, attesting 
to the marriage of the appellant to the deceased individual 
claimed as her husband, to the date and place of the 
appellant's husband, that is, in March 1942 at Bataan, and to 
the service of the appellant's husband as a Philippine Scout 
before his death; and copies of various certifications from 
offices of the civil registrar (local and national), 
regarding the destruction during the war of such records as 
birth certificates dated prior to 1947.  

The appellant has not identified any additionally available 
evidence for the RO to obtain on her behalf in consideration 
of her appeal.  See Canlas v. Nicholson, 21 Vet. App. 312 
(2007) (in regard to certifying Philippine service, the duty 
to assist requires VA to "obtain records relevant to the 
adjudication for a claim" where the qualifying service is in 
doubt and "the claimant adequately identifies such records 
to the Secretary).

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, but further development in this 
respect is not required under 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion would not be dispositive of 
the issue presented in this case pertaining to recognition of 
the appellant's deceased husband as a veteran.    

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA death benefits based on the military 
service of her deceased husband.  In her September 2005 
application, she specified dependency and indemnity 
compensation, although previous claims could be construed as 
also including death pension.  To establish basic eligibility 
for VA death benefits, the claimant must be the surviving 
spouse of a veteran who had active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  



Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1).  

Under that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c) to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  The pertinent regulation 
requires that service in the Philippine Commonwealth Army in 
order to establish status as a veteran be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), and 38 
C.F.R. § 3.203(c) (requiring service department verification 
of service where documentation is not available).

For VA benefits where the requisite status as a veteran is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies their service.  Soria, 118 
F. 3d at 749.  

In this case, the military service of the appellant's 
deceased husband for purposes of VA death benefits has not 
been verified.  The appellant asserts that her husband was a 
member of the Philippine Army, inducted into the Armed Forces 
of the United States in December 1941, and that he died in 
service in the line of duty in March 1942 in Bataan.  In a 
letter received in February 2001, it also appears that she is 
claiming that her husband was certified as having gone 
missing in March 1942, and that his military pay was 
continued until October 1944, pursuant to an Act of Congress 
(the Missing Persons Act) that provided for continuity of pay 
to those personnel of the Armed Forces of the United States 
in missing status.  In support of her claim, the appellant 
submitted a copy of a document, dated in August 2004, which 
was issued by the Armed Forces of the Philippines.  In it the 
Office of the Adjutant General, Camp Aguinaldo, indicates the 
military unit and pay status of the appellant's deceased 
husband, which shows that he was beleaguered from December 8, 
1941 to March 7, 1942, and that he died at Bataan on March 7, 
1942.  Payment in arrears was made from March 1942 to October 
1944.  

In April 1951, the Department of the Army responded to a 
request of the RO for service verification, stating that the 
appellant's deceased husband had no recognized guerrilla 
service, nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States.  

The claims file contains no documentation issued by a United 
States service department that would show otherwise.  As for 
the military certification provided in the document issued by 
the Armed Forces of the Philippines in August 2004, which was 
supplied by the appellant, in addition to a copy of a payment 
check issued to the appellant by the Philippine Veterans 
Affairs Office in September 1996, as the documents are not 
issued by the United States Armed Forces, they are not 
binding on VA and do not create a reasonable basis for 
disputing the finding of the U.S. military service 
department.  

Without evidence of qualifying service to establish the 
appellant's deceased husband's status as a veteran, the 
appellant is not eligible for VA death benefits.  

ORDER

As the appellant is not eligible for VA death benefits, the 
appeal is denied.     


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


